508 So.2d 758 (1987)
William Bradley KORD, Appellant,
v.
STATE of Florida, Appellee.
No. 4-86-0675.
District Court of Appeal of Florida, Fourth District.
June 10, 1987.
Rehearing Denied July 15, 1987.
Richard L. Jorandby, Public Defender, and Jeffrey L. Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and Lee Rosenthal, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the judgment of conviction but reverse the imposition of costs, because at the sentencing hearing in open court no costs were imposed. The written judgment is therefore in error in that regard.
The general rule is that the written order must conform to the oral pronouncement of judgment and sentence. Bogan v. State, 462 So.2d 115 (Fla. 2d DCA 1985); Clarke v. State, 453 So.2d 488 (Fla. 2d DCA 1984); Bivins v. State, 454 So.2d 723 (Fla. 1st DCA 1984); Kelly v. State, 414 So.2d 1117 (Fla. 4th DCA 1982); Toombs v. State, 404 So.2d 766 (Fla. 3d DCA 1981), rev. denied, 412 So.2d 471 (Fla. 1982). The rule applies as well to the imposition of costs. Woolley v. State, 459 So.2d 1101 (Fla. 2d DCA), rev. denied, 466 So.2d 218 (Fla. 1985). See also Evans v. State, 490 So.2d 1071 (Fla. 4th DCA 1986).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and DELL and STONE, JJ., concur.